_,,
                                                                                                                                                       i' I,/)
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           v.                                     (For Offenses Committed On or After November 1, 1987)


                     Miguel Angel Hemandez~Estrada                                Case Number: 3:20-mj-20386

                                                                                  Chandra Leigh Peterson
                                                                                                                     .
                                                                                  Defendant's Attorne


      REGISTRATION NO. 9373 4298                                                                                hl i &"""
                                                                                                                I!:: ~ fl='
                                                                                                                          ;,.,,.. ~,
                                                                                                                                  ,,J
      THE DEFENDANT:
                                                                                                                   MAR O9 2020
       0 pleaded guilty to count(s) 1 of Complaint
       D was found guilty to count(s)                                                  CLEF~K US '.]ISTR!CT COURT
                                                                               . 1 vvu l Mt:Hl'II I.JIW I,"'-' I ...., I..,    " ....
         after a plea of not guilty.                                               BY                                       DEPUTY
         Accordingly, the defendant 1s adJudged gmlty of such count(s), which mvolve the followmg offense(s):
      Title & Section                   Nature of Offense                                                          Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

       D The defendant has been found not guilty on count(s)
                                                                               -------------------
       •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     D TIME SERVED                             CJ __________ days
       0 Assessment: $10 WAIVED                        0 Fine: WAIVED
       0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, March 9, 2020
                                                                                Date of Imposition of Sentence


      Received ----'-~~----
               DUSM                                                             Hi:1Ltii::::L0CK
                                                                                UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                    3 :20-mj-20386
